DETAILED ACTION
This is a first Office action on the merits to the application filed 03/26/2020. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 and 05/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Zhang et al. (US20160134525) hereinafter “Zhang”


Regarding claim 1, Zhang teaches:
A method implemented by a network controller, comprising: 
receiving a virtual machine (VM) event, wherein the VM event comprises a VM identifier and an operating status of a VM corresponding to the VM identifier (Zhang [0078 – 0094], Fig.1: In a packet forwarding method, Zhang teaches that Egress PE2 and PE3 devices (Provider Edge device is functionally realized by the combination of a network controller and TOR router, in this embodiment) each self-determine to be in active or inactive state in regard to its connection to a corresponding CE4 (Fig 1), specifically that the data connections ES4 to CE4 will forward (active) or not forward (inactive) a BUM message from the corresponding PE. [0083, 0089]: Each Egress PE will send to the Ingress PE a BGP update message that indicates its own state (active or inactive) and its IP address (originating Router’s IP address (Fig 4a [0092]. Ingress PE is associated with the BUM origination, the Egress PE is connected to the destination of the BUM); 
determining the VM as a target VM when the VM is a secondary VM; 
determining a top of rack (TOR) switch corresponding to the target VM; 
generating instruction information when an operating status of the target VM is a secondary operating state, wherein the instruction information comprises
a VM identifier of the target VM, and the instruction instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang [0078] Step 20: Ingress PE determines the state of each Egress PE2 and PE3 (Fig.1 ) from the BGP update messages received. The Ingress PE determines the state of each Egress PE to be active or inactive. The Ingress PE is the PE1 connected to CE1 which originates the BUM message. The Egress PEs, PE2 and PE3, have data connections to destination CE4 (Fig. 1). The destination CE is determined by the PE and connection that is Active. If PE1 determines, according to the BGP Update messages that the PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4.)
sending the instruction information to the TOR switch. (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3, where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions.)

Regarding claim 2, Zhang teaches:
The method according to claim 1, wherein the sending the instruction information to the TOR switch comprises: 
sending a forwarding traffic access control list to the TOR switch, wherein the forwarding traffic access control list corresponds to the target VM, and the forwarding traffic access control list comprises the instruction information (Zhang [0004, 0074-0089], Fig.1: In a packet forwarding method, Zhang teaches that the network controller and TOR router are functionally realized by a provider edge device PE (Fig. 1) in a virtual machine network or a Ethernet virtual private network (EVPN). The PE device is an edge device, is on the bearer network, is connected to a customer site (CE) and provides a VPN service, and is a start and end point of a VPN service, or sending/receiving BUM packets. [0078] Step 20: Ingress PE determines the state of each Egress PE2 and PE3 (Fig.1) from the BGP update messages received. The Ingress PE determines the state of each Egress PE to be active or inactive. The Ingress PE is the PE connected to CE1 which originates the BUM message. The Egress PE2 and PE3 have data connections to destination CE4 (Fig. 1). If PE state is active, then the PE would forward the BUM message to CE4. Otherwise, if not active, would skip forwarding the BUM message to CE4.)

Regarding claims 3 -18, Zhang teaches:
The method according to claim 1, wherein the VM event further comprises one or more of a name of the VM, a physical host name of the VM, a port group of the VM, or a media access control (MAC) address of the VM [0083, 0089]: Each Egress PE will send to the Ingress PE a BGP update message that indicates its own state (active or inactive) and its IP address (originating Router’s IP address (Fig 4a [0092]), which associate with the CE that would be forwarded or not forwarded the BUM message(s).).

Regarding claims 4 and 19, Zhang teaches:
The method according to claim 1, wherein the operating status of the target VM is a fault tolerance (FT) state. (Zhang Fig 1: Both PE2 and PE3 can forward BUM messages to CE4, as two redundant paths to CE4. Should the state of one PE change to Inactive because of protection switching, an update operation, or the like, the other PE would continue to forward packets. Both PE2 and PE3 would continue to upload their own BGP UPDATE message to any Ingress PE [0083], so management/controller function within each PE is updated to the latest operating status of any Egress PE.)

Regarding claim 5, Zhang teaches:
The method according to claim 1, wherein the operating status of the target VM is represented by a number (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, then it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, then it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state). )

Regarding claim 6, Zhang teaches:
The method according to claim 1, wherein the secondary operating state is represented by (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state). )

Regarding claim 7, Zhang teaches:
The method according to claim 1, wherein the operating status of the target VM is represented by using a true value or a false value (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state). )

Regarding claims 8 and 15, Zhang teaches:
The method according to claim 1, wherein the network controller and the TOR switch are in a same network. (Zhang [0004, 0074-0089], Fig.1: In a packet forwarding method, Zhang teaches that the network controller and TOR router are functionally realized by a provider edge device PE (Fig. 1) in a virtual machine network or a Ethernet virtual private network (EVPN). The PE device is physically an edge device, is on the bearer network, is connected to a customer site (CE) and provides a VPN service, and is a start and end point of a VPN service, or sending/receiving BUM packets.)

Regarding claims 9 and 16, Zhang teaches:
The method according to claim 8, wherein the network is software-defined networking (SDN). (Zhang [0078 – 0094], Fig.1: In a packet forwarding method, Zhang teaches that Egress PE2 and PE3 devices are Provider Edge devices that are functionally realized by the combination of a network controller and TOR router. Physical and logical separation of network controller function (control plane) and router (data plane) support SDN network organization. Zhang teaches network controller and TOR switch functionality are jointly realized by the embodied PE to perform the same or similar tasks as each individually, and does not disqualify from supporting SDN network organization.)

Regarding claim 10, Zhang teaches:
The method according to claim 1, wherein the VM is a backup VM of a primary VM. Zhang Fig 1 [0004, 0007-0008]: Zhang teaches that multiple Egress PE2 and PE3 separately connect to CE4 via ES4, where PE2 or PE3 can be designated the primary and the other the backup PE connection to CE4 in this embodiment (or similar multi-homed environment))

Regarding claim 11, Zhang teaches:
The method according to claim 10, wherein the primary VM and the VM are on different physical hosts. (Zhang Fig 1 [0004, 0007-0008]: Zhang teaches that multiple Egress PE2 and PE3 separately connect to CE4 via ES4, where PE2 or PE3 can be designated the primary and the other the backup PE connection to CE4 in this embodiment (or similar multi-homed environment)).

Regarding claim 12, Zhang teaches:
A method implemented by a top of rack (TOR) switch (Zhang [0078 – 0094], Fig.1: In a packet forwarding method, Zhang teaches that Egress PE2 and PE3 devices are Provider Edge devices that are functionally realized by the combination of a network controller and TOR router), comprising: 
receiving  instruction information, wherein the instruction information comprises a virtual machine (VM) identifier of a target VM, and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang [0078 – 0094], Fig.1: In a packet forwarding method, Zhang teaches that Egress PE2 and PE3 devices each self-determine to be in active or inactive state in regard to its connection to a corresponding CE4 (Fig 1), specifically that the data connections ES4 to CE4 will forward (active) or not forward (inactive) a BUM message from the corresponding PE. [0078-0080] Fig. 1. Steps 20 and 21. If PE1 determines, according to the BGP Update messages, that PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4.); and 
skipping, forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet, the received BUM data packet comprising information indicating that the BUM data -5-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809packet is to be sent to the target VM. (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3 (and not onto CE4), where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions.)

Regarding claim 13, Zhang teaches:
The method according to claim 12, wherein the receiving, instruction information comprises: 
receiving a forwarding traffic access control list (ACL); including 
the instruction information; and 
an outgoing interface list (OIF) based on the ACL, the OIF including 
the instruction information; and 
wherein the skipping forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet comprises: 
skipping forwarding the BUM data packet to the target VM when receiving the BUM data packet and detecting that a destination address of the BUM data packet comprises an address of the target VM in the OIF. [0078-0080] Fig. 1. Steps 20 and 21. If PE1 determines, according to the BGP Update messages that PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4. The PE embodies functionalities of both the network controller and the TOR, so communication between these two can be summarized by the resulting action to skip forwarding the BUM data package once the state of the destination PE has been determined to be Inactive.))

Regarding claim 14, Zhang teaches:
The method according to claim 12, wherein the instruction information is sent by a network controller to the TOR switch. (Zhang, Fig.1: In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions. [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3 (and not onto CE4), where the BUM message originates from the first CE1 (Fig. 1). )

Regarding claim 17, Zhang teaches:
A network controller, comprising at least one processor and a communications interface (Zhang Fig. 15: I/O interface and processor 152 are present in block diagram for PE), wherein 
the communications interface is configured to receive a virtual machine (VM) event, wherein the VM event comprises a VM identifier and an operating status of a VM corresponding to the VM identifier (Zhang [0078 – 0094], Fig.1: In a packet forwarding method, Zhang teaches that Egress PE2 and PE3 devices (provider edge device is functionally realized by the combination of a network controller and TOR router, in this embodiment) each self-determine to be in active or inactive state in regard to its connection to a corresponding CE4 (Fig 1), specifically that the data connections ES4 to CE4 will forward (active) or not forward (inactive) a BUM message from the corresponding PE. [0083, 0089]: Each Egress PE will send to the Ingress PE a BGP update message that indicates its own state (active or inactive) and its IP address (originating Router’s IP address (Fig 4a [0092]; 
the at least one processor is configured to: 
determine the VM as a target VM based on the VM event when determining that the VM is a -6-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809 secondary VM; 
determine a top of rack (TOR) switch corresponding to the target VM; and 
generate instruction information when detecting that the operating status of the VM is a secondary operating state, wherein the instruction information comprises a VM identifier of the target VM, and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang [0078] Step 20: Ingress PE determines the state of each Egress PE2 and PE3 (Fig.1) from the BGP update messages received. The Ingress PE determines the state of each Egress PE to be active or inactive. The Ingress PE is the PE1 connected to CE1 which originates the BUM message. The Egress PEs, PE2 and PE3, have data connections to destination CE4 (Fig. 1). The destination CE is determined by the PE and connection that is Active. If PE1 determines, according to the BGP Update messages, that the PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4.)
and the communications interface is further configured to send the instruction information to the TOR switch (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3, where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions.)

Regarding claim 20, Zhang teaches:
The network controller according to claim 17, wherein the operating status of the target VM is represented by a number, or by a true value or a false value. (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state). )

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        



/HUY D VU/Supervisory Patent Examiner, Art Unit 2461